IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHARLES E. WASHINGTON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4372

JULIE L. JONES, Secretary,

     Respondent.
___________________________/

Opinion filed October 14, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Charles E. Washington, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.